11 Ill. App. 2d 243 (1956)
136 N.E.2d 575
Beth Rish, Plaintiff,
v.
George Rish, Defendant-Appellee, Bernard Sevin, Intervening Petitioner-Appellant.
Gen. No. 46,870.
Illinois Appellate Court  First District, First Division.
June 21, 1956.
Rehearing denied September 11, 1956.
Released for publication September 12, 1956.
Sol R. Friedman & I.S. Friedman, for Bernard Sevin, appellant.
Ralph R. Levey, and Mortimer, Nolan, O'Malley & Dunne for George Rish, appellee.
Robert J. Nolan, Patrick W. Dunne, and Ralph R. Levey, of counsel.
(Abstract of Decision.)
Opinion by JUDGE NIEMEYER.
Orders affirmed.
Not to be published in full.